Citation Nr: 0611037	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right fifth digit injury.

2.	Entitlement to an initial compensable rating for the 
service-connected left knee condition.

3.	Entitlement to an initial compensable rating for the 
service-connected status post left shoulder surgery.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Columbia South Caroline Regional 
Office (RO).   

The Board notes that the veteran also perfected an appeal 
with regard to the issue of entitlement to a 10 percent 
rating for multiple noncompensable ratings.  By rating action 
in March 2004, the RO granted a 10 percent rating for 
multiple noncompensable rating.  As this represents a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status and will not be further addressed.

The veteran failed to appear at a hearing at the RO before 
the Board scheduled in August 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for right fifth digit 
fracture.  The service medical records show that he injured 
the right fifth metatarsal in September 2000.  While the 
initial assessment was rule out fracture of the finger, later 
x-rays showed no obvious fracture.  The assessment was radial 
collateral ligament injury MCP joint of the right small 
finger.  On VA examination in March 2003, the examiner noted 
a history of a jammed finger with some degree of 
hyperextension with occasional recurrent pain and a slight 
degree of excess laxity in ulnar deviation.  The diagnosis, 
however, was status-post fracture of right pinky with very 
minimal instability and otherwise no residuals.  It is 
unclear whether the examiner reviewed the service medical 
records prior to rendering the diagnosis.  Another 
examination is needed to determine whether the currently 
diagnosed right finger condition is due to the injury in 
service.

The veteran is also seeking compensable evaluations for the 
service-connected left knee and left shoulder disabilities.  
The current left knee disability is patellofemoral syndrome 
rated as noncompensable under Diagnostic Code 5260, 
pertaining to limitation of flexion of the knee.  The left 
shoulder disability is diagnosed as status post left shoulder 
surgery for stabilization of recurrent 
dislocation/subluxation rated under Diagnostic Code 5201, 
pertaining to limitation of motion of the arm.  The veteran 
has complained of pain on motion of both the left knee and 
shoulder.  The March 2003 examination did not include an 
evaluation of functional loss consistent with the holding of 
Deluca v. Brown, 8 Vet. App. 202 (1995) as well as the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  In 
addition, a May 2005 VA outpatient record shows that the 
veteran complained of constant continuous left shoulder pain.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  The veteran should be afforded another 
VA examination to determine the current extent of his left 
knee and left shoulder disabilities for rating purposes.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) should be issued, that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran 
and request him to furnish the names 
and addresses of all health care 
providers from whom he has received 
treatment for his right fifth finger, 
left knee and left shoulder conditions.  
Where appropriate, consent forms for 
the release to the VA of any private 
medical records should be obtained from 
the veteran.  Thereafter, the RO should 
obtain copies of all identified 
treatment records of the veteran which 
are not currently in the file, 
including both private and VA records 
and associate them with the claims 
folder.  Even if the veteran does not 
respond to the foregoing inquiry the RO 
should obtain all VA treatment records 
of the veteran which are not currently 
in the file and add them to the file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed right fifth digit disability.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be requested to state 
an opinion as to whether it is as least 
as likely as not that the any current 
disability of the right fifth digit was 
incurred in service or in any way due to 
active service.

4.  After the above treatment records 
have been requested and obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the service-connected left knee 
and left shoulder disabilities.  Send the 
claims folder to the examiner for review.  
All necessary tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the 
disability symptoms and impairment of the 
veteran's left knee and left shoulder.  
Range of motion testing and assessments 
of functional impairment due to pain on 
motion and use must be included.  If 
there is functional impairment due to 
pain, an assessment of the degree of 
impairment should be provided. The 
examiner should describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
and left shoulder each are used 
repeatedly. 

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





